856 F.2d 192
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Calvin BUCHANAN, Plaintiff-Appellant,v.Harry ROTHGERBER;  Ron Simmons, State Parole Board Members,Defendants- Appellees.
No. 88-5341.
United States Court of Appeals, Sixth Circuit.
Aug. 22, 1988.

Before BOYCE F. MARTIN, Jr., RALPH B. GUY Jr., and DAVID A. NELSON, Circuit Judges.

ORDER

1
Calvin Buchanan appeals an order of the district court which dismissed his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  He now moves for the appointment of counsel.  Upon review of the record and the brief submitted by plaintiff, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff, a Kentucky prisoner, filed a complaint pursuant to 42 U.S.C. Sec. 1983 in the district court for the Western District of Kentucky.  As the basis of his claim for both monetary damages and injunctive relief, plaintiff alleged that defendants, both of whom served on the Kentucky Parole Board, had wrongfully denied his application for early release.  In particular, plaintiff characterized defendants' decision as arbitrary and capricious in that it was inconsistent with recommendations made in similar cases, was contrary to established standards governing parole and was motivated by his refusal to acknowledge his guilt for a crime which he had not committed.  Upon consideration of those allegations, however, the district court dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d) based upon the conclusion that plaintiff enjoyed no liberty interest in early release on parole sufficient to give rise to a cause of action under 42 U.S.C. Sec. 1983.  This appeal followed.


3
Based upon an independent review of the record, the court concludes that the district court did not err in dismissing the complaint.  Accordingly, the motion for appointment of counsel is hereby denied and the final order entered March 14, 1988, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.